     Case 3:19-cv-02119-DMS-AGS Document 55 Filed 10/08/20 PageID.1587 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                SOUTHERN DISTRICT OF CALIFORNIA
10
      CRISTIAN DOE, et al.,                                        Case No. 19cv2119 DMS AGS
11
                       Petitioners,
12                                                                 ORDER GRANTING UNOPPOSED
             v.                                                    MOTION FOR AN EXTENSION OF
13                                                                 TIME OF ALL PENDING
      KEVIN K. McALEENAN, Acting                                   DEADLINES, INCLUDING THE
14    Secretary of Homeland Security; et al.,                      TIME TO ANSWER OR
                                                                   OTHERWISE RESPOND TO THE
15                    Respondents.                                 COMPLAINT
16
17            FOR GOOD CAUSE SHOWN, the Unopposed Motion for a 60-day Extension of
18    Time of all pending deadlines, including the time to Answer or Otherwise Respond to the
19    Complaint, is GRANTED. Respondents must file their Answer or Response to the
20    Complaint no later than January 4, 2021.
21            IT IS SO ORDERED.
22
      Dated: October 8, 2020
23                                                            d~'-y,..~
                                                              Hon. Dana M. Sabraw
24
                                                              United States District Judge
25
26
27
28                                                             1

      Order Granting Unopposed Motion for Extension of Time                                  19cv2119 DMS (AGS)
